 1                                                                 HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 7
                                               AT TACOMA
 8
         COREY D. YOUNG,                                             CASE NO. C18-5681RBL
 9
                                     Plaintiff,                      ORDER
10                v.

11       WASHINGTON STATE
         DEPARTMENT OF CORRECTIONS,
12       et al.,

13                                   Defendants.

14
              THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and
15
     Recommendation [Dkt. # 23], recommending that the Court (1) grant defendants’ Motion
16
     for Summary Judgment [Dkt. # 21] dismissing Plaintiff Young’s Section 1983 claims, and (2)
17
     decline to exercise supplemental jurisdiction over Young’s remaining state law claims, and
18
     instead remand them to state court. The Court has considered the State’s objections to that
19
     Report and Recommendation [Dkt. # 29]. While the State’s objections1 make some sense,
20
     binding authority mandates that the dismissal is without prejudice.
21

22

23   1
       The State argues that dismissal without prejudice (for failure to exhaust administrative remedies) would invite a
     “pointless cycle” of litigation. This argument is not without irony given the State’s insistence that Young was
24   required to appeal its Level II administrative determination that his claim was “not substantiated,” and to exhaust his



     ORDER - 1
 1           (1) The Court ADOPTS the Report and Recommendation; and

 2           (2) Defendants’ motion for summary judgment is GRANTED with respect to all

 3   42 U.S.C. Section 1983 claims and those claims are DISMISSED WITHOUT PREJUDICE; and

 4           (3) Under 28 U.S.C. §1367(c) the Court DECLINES to the exercise supplemental

 5   jurisdiction over the remaining state law negligence claims and those claims are REMANDED to

 6   the Superior Court of the State of Washington for Pierce County; and

 7           (4) The Clerk is directed to SEND a certified copy of this order to the Pierce County

 8   Superior Court; and

 9           (5) The Clerk is directed to CLOSE this case.

10           IT IS SO ORDERED.

11           Dated this 31st day of January, 2020.

12

13                                                                A
                                                                  Ronald B. Leighton
14                                                                United States District Judge

15

16

17

18

19

20

21

22

23
     Level III grievance, before suing here over an event the State now admits happened: Defendant Kallenbach
     intentionally poured hot coffee down Young’s back.
24


     ORDER - 2
